       Case 4:18-cr-00357-JM Document 496 Filed 08/23/21 Page 1 of 2




                        UNITED STATES DISTRICT
                  COURT EASTERN DISTRICT OF ARKANSAS

 UNITED STATES OF AMERICA                                                  PLAINTIFF

 vs.                         Case No. 4:18CR00357

ISAAC MAY                                                                DEFENDANT

              NOTICE OF APPEAL FILED IN FORMA PAUPERIS

        Comes now Defendant, Mr. Isaac May, by and through his attorney, Theodis

N. Thompson, Jr., and hereby gives notice of his intent to appeal to the Eighth Circuit

Court of Appeals his guilty verdict from the trial jury held on April 19 – 21, 2021 and

his sentence of the U. S. District Court entered herein on August 20, 2021.

        The jury found Mr. May guilty of Count One (1) of the Second Superseding

Indictment: Conspiracy to Distribute and Possession with Intent to Distribute Cocaine,

a Class A Felony; Count Eight (8) of the Second Superseding Indictment: Use of a

Communication Facility to Facilitate a Drug Crime, a Class E Felony; Count Nine (9)

of the Second Superseding Indictment: Use of a Communication Facility to Facilitate

a Drug Crime, a Class E Felony; and Count Ten (10) of the Second Superseding

Indictment: Use of a Communication Facility to Facilitate a Drug Crime, a Class E

Felony.

        On August 19, 2021, US District Judge James M. Moody, Jr., sentenced Mr.

May to Three-Hundred and Sixty (360) months in the United States Bureau of Prison

and Five (5) years of supervised release on Count One (1). Mr. May was also

sentenced to Forty-Eight (48) months each on Counts Eight (8), Nine (9) and Ten (10)

in the United States Bureau of Prison and One (1) year of supervised release. All
      Case 4:18-cr-00357-JM Document 496 Filed 08/23/21 Page 2 of 2




 imprisonment time is to run concurrently for a total sentence of Three-Hundred and

 Sixty (360) months in the United States Bureau of Prison. All supervised release time

 is to run concurrently for a total of Five (5) years of supervised release. Mr. May was

 ordered to pay a Four-Hundred Dollar and 00/100 ($400.00) assessment. The

 Judgment and Commitment was filed herein on August 20, 2021.

        Mr. May has been represented by appointed counsel and has been incarcerated

 since his arrest, as such, he asserts that he has no resources to pay for counsel for the

 purpose of appeal. He therefore moves that he be declared indigent and that counsel be

 appointed to him for the purposes of appeal.

                                                                     Respectfully Submitted,

                                                                 Theodis N. Thompson, Jr.
                                                       Theodis N. Thompson, Jr. (2012029)
                                                               Thompson Law Firm, PLLC
                                                                   Attorney for Defendant
                                                           415 N. McKinley St., Suite 640
                                                                    Little Rock, AR 72205
                                                                             501-503-5095
                                              Email: tnthompson@tnthompsonlawfirm.com


                               CERTIFICATE OF SERVICE
        I hereby certify that this pleading was filed electronically with the Clerk of the
Court on this 23rd day of August 2021 with the understanding that a copy of this pleading
will be automatically transmitted by the Clerk to the Assistant U.S. Attorney whose name
appears below and to all other attorneys of record.

Ms. Julie Peters and
Mr. Christopher Givens
Post Office Box 1229
Little Rock, AR 72203-1229




                                                               Theodis N. Thompson, Jr.
